Title: To Thomas Jefferson from Edmond Charles Genet, 2[4] September 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



Monsieur
Newyork. le 23. [i.e. 24] Septembre 1793 l’an 2e de la République

Je suis chargé de vous communiquer le decret rendu par la Convention nationale le 13 du mois d’avril dernier par lequel elle declare “que le Peuple français ne s’immiscera en aucune manière dans le gouvernement des autres puissances, mais qu’il ne souffrira qu’aucune puissance s’immisce dans le régime interieur de la République et prononce la peine de mort contre quiconque proposerait de négocier ou de traitter avec les Puissances ennemies qui n’auraient pas reconnu solemnellement l’independance et la souveraineté de la république française.”
Lorsque les Citoyens français à l’exemple des Citoyens americains ont voulu etablir un gouvernement fondé sur les droits des hommes, Ils devaient s’attendre a trouver des ennemis dans tous les ambitieux, avides de l’autorite, dans tous les Cabinets ou le machiavelisme est en honneur, et lorsque le Peuple français, indigné fatigué des machinations tenebreuses de ses ennemis, de leurs attaques publiques, des insultes contenuës dans les offices des cours despotiques, des gouvernements tendants à la monocratie à voulu repousser ces perfidies par des actes marqués au coin de la loyauté, de la grandeur, de la philosophie a l’instant même ses vils ennemis ont repandu qu’il voulait aneantir tous les gouvernemens, détruire toutes les autorités, repandre le trouble et la confusion partout, comme si repondre a une provocation n’etait pas de droit naturel, comme si un grand peuple victime de la haine particuliere du gouvernement d’un autre Peuple n’avait pas le droit de lui faire connoitre ses craintes, de l’eclairer sur Ses erreurs, et de tenter par ces moyens doux et Justes d’empecher de très grands malheurs, de prévenir même la guerre: quoiqu’il en soit la Convention nationale a cru devoir pour rassurer les amis de l’humanité et fermer la bouche à ses ennemis proclamer les intentions du Peuple francais et ses agens montreront dans toutes les Circonstances qu’ils savent aussi bien respecter les lois des autres Peuples que deffendre celles de la nation française et maintenir ses droits.
